           Case 1:16-cv-03399-ER Document 171 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 IN RE EXPRESS SCRIPTS/ANTHEM                                         ORDER
 ERISA LITIGATION                                                 16 Civ. 3399 (ER)




RAMOS, D.J.

         Plaintiffs brought this suit on May 6, 2016. Doc. 1. In their operative complaint,
Plaintiffs asserted seventeen causes of action against Anthem, Inc. and Express Scripts, Inc.,

including causes of action under the Employee Retirement Income Security Act of 1974, 29

U.S.C. § 1001 et seq., the Racketeering Influenced and Corrupt Organizations Act, 18 U.S.C. §

1961 et seq., and the Patient Protection and Affordable Care Act anti-discrimination provision, 42

U.S.C. § 18116. Doc. 78. On April 24, 2017, Defendants moved to dismiss Plaintiff’s operative

complaint. Docs. 93 and 96. On January 5, 2018, the Court granted Defendants’ motions

without prejudice. Doc. 156. Plaintiffs timely appealed. See Doc. 163. On February 3, 2021,

the Second Circuit issued a mandate affirming the Court’s January 5, 2018 Order. Doc. 170.

Accordingly, the Clerk of Court is respectfully directed to close this case.


Dated:    April 13, 2021
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
